El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
El apelante fué aeusado de un delito de asesinato en primer grado. Aunque en la fecha de la lectura de la acusación se le había nombrado un abogado, éste no asistió el día seña-*238lado para el juicio, por lo que la corte, en el momento de llamarse el caso, le designó otro abogado, quien, al pregun-társele si estaba listo para juicio, contestó afirmativamente y a la vez hizo a la corte la siguiente manifestación: “El acusado acaba de decirme que él tiene dos testigos que están presos en la cárcel; si pudiéramos después mandarlos a bus-car”. (Bastardillas nuestras.) La corte ordenó al marshal que llamara por teléfono a la Cárcel de Distrito de San Juan para que trajesen inmediatamente dichos testigos, pero no aparece del récord que éstos comparecieran.
La prueba presentada por el fiscal fué al efecto de que el acusado, en la madrugada del 28 de diciembre de 1948, se hallaba en un bar acompañado de Felicita Pérez; que ésta puso a funcionar una “vellonera” y que mientras oían la música, el acusado súbitamente sacó un revólver y disparó contra su acompañante. El fiscal presentó en evidencia la confesión escrita del acusado, en la cual decía que estando sentado con la interfecta sintió un deseo momentáneo de ma-tarla y eso lo impulsó a dispararle; además, el testimonio del dependiente del bar quien declaró que al oír la detona-ción inmediatamente miró y vió al acusado con el revólver en la mano y a la interfecta sangrando por una herida en la cara. De otro lado, el acusado declaró que la confesión que se le imputaba había sido hecha involuntariamente y que la interfecta se había suicidado.
A base de esta prueba, el jurado trajo un veredicto de asesinato en primer grado. En apelación se señala como error, entre otros, que el acusado no tuvo adecuada asistencia de abogado, tal como lo garantiza nuestra Carta Orgánica.
■ Claramente resulta de los autos que si bien en este caso se nombró un defensor al acusado, éste no tuvo en realidad la asistencia de abogado que garantiza la Carta Orgánica. Que su designación fué pro forma lo demuestra el hecho de que no tuvo una oportunidad razonable para conferenciar con el acusado y de ese modo ponerse en condiciones de hacer una defensa efectiva. Pueblo v. Muriel, 57 D.P.R. 914 y Pueblo *239v. Rodríguez, 69 D.P.R. 980. Citando del caso de Powell v. Alabama, 287 U.S. 45, dijimos en Pueblo v. Muriel, supra:
“ ‘No basta asumir que los abogados tan súbitamente traídos al caso, creyeran que no existía defensa alguna y ejercitaran su mejor criterio al entrar a juicio sin preparación previa. Ni ellos ni la corte podían prever lo que surgiría de una rápida y minuciosa investigación de los hechos. No hubo tentativa al-guna de practicar una investigación. Tampoco se dió ninguna oportunidad para ello. Los acusados fueron llevados a juicio festinadamente. El Juez Presidente Anderson, luego de expre-sar que no era su intención criticar duramente a los abogados que intentaron representar a los acusados en los juicios, dijo: . . los autos indican que la comparecencia fué más bien pro forma que diligente y activa. . .” Atendidas las circunstancias expuestas, resolvemos que no se les concedió a los acusados el derecho a asistencia de abogado en una forma substancial. El decidir de otra manera equivaldría a ignorar la realidad.’ ”
Hemos examinado los demás errores señalados por el acu-sado y somos de opinión que no han sido cometidos; pero la falta de asistencia de abogado nos obliga a revocar la senten-cia y a devolver el caso para un nuevo juicio.